42 F.3d 1386
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louie L. SMITH, Plaintiff Appellant,v.NATIONSBANK, Formerly Conducting Business as NCNB of NorthCarolina, Defendant Appellee.
No. 93-2561.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 15, 1994.Decided Nov. 30, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-91-3023-3-OBC)
Louie L. Smith, appellant Pro Se.  Thomas Edward Lydon, III, Nelson, Mullins, Riley & Scarborough, Columbia, SC, for appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN and MOTZ, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a partial new trial on his causes of action for libel and violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.A. Sec. 1961-1968 (West 1984 & Supp.1994).  In light of Smith's pro se status,  see Haines v. Kerner, 404 U.S. 519 (1972), and the fact that "an appeal should be taken from a judgment and not [from] a denial of [a] subsequent motion[ ]," we treat Smith's appeal as though taken from the district court's order granting judgment as a matter of law on these claims, rather than an appeal from the denial of his motion for a new trial.   Sawyer v. Atlantic Discount Corp., 442 F.2d 349, 351 (4th Cir.), cert. denied, 404 U.S. 882 (1971).


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  We agree with the district court that Smith failed to produce sufficient evidence from which a reasonable jury could find that the bank's errors constituted the conduct of an enterprise through a pattern of racketeering activity.  Fed.R.Civ.P. 50(a);  see Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985).  We also find that Smith failed to adequately plead libel and failed to present sufficient evidence to allow the libel claim to go to the jury.   Gairola v. Virginia Dep't of Gen. Servs., 753 F.2d 1281, 1285 (4th Cir.1985).


3
Accordingly we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.